
	
		II
		110th CONGRESS
		2d Session
		S. 2601
		IN THE SENATE OF THE UNITED STATES
		
			February 6, 2008
			Ms. Cantwell (for
			 herself and Mrs. Murray) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To require the Secretary of Agriculture to convey to King
		  and Kittitas Counties Fire District No. 51 a certain parcel of real property
		  for use as a site for a new Snoqualmie Pass fire and rescue
		  station.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Snoqualmie Pass Land Conveyance
			 Act.
		2.Land conveyance,
			 National Forest System land, Kittitas County, Washington
			(a)Conveyance
			 requiredThe Secretary of Agriculture (referred to in this
			 section as the Secretary) shall convey, without consideration, to
			 King and Kittitas Counties Fire District No. 51 of King and Kittitas Counties,
			 Washington (referred to in this section as the District), all
			 right, title, and interest of the United States in and to a parcel of National
			 Forest System land in Kittitas County, Washington, consisting of approximately
			 1.5 acres within the SW 1/4 of the SE
			 1/4 of sec. 4, T. 22 N., R. 11 E., Willamette meridian,
			 for the purpose of permitting the District to use the parcel as a site for a
			 new Snoqualmie Pass fire and rescue station.
			(b)Reversionary
			 interest
				(1)In
			 generalIf the Secretary determines at any time that the real
			 property conveyed under subsection (a) is not being used in accordance with the
			 purpose of the conveyance specified in that subsection—
					(A)all right, title,
			 and interest in and to the property shall revert, at the option of the
			 Secretary, to the United States; and
					(B)the United States
			 shall have the right of immediate entry onto the property.
					(2)Determination
			 requirementsA determination of the Secretary under this
			 subsection shall be made on the record after an opportunity for a
			 hearing.
				(c)Survey
				(1)In
			 generalIf necessary, the exact acreage and legal description of
			 the real property to be conveyed under subsection (a) shall be determined by a
			 survey satisfactory to the Secretary.
				(2)CostThe
			 cost of a survey under paragraph (1) shall be paid by the District.
				(d)Additional
			 terms and conditionsThe Secretary may require such additional
			 terms and conditions in connection with the conveyance under subsection (a) as
			 the Secretary considers to be appropriate to protect the interests of the
			 United States.
			
